Title: To John Adams from Thomas Jefferson, 17 May 1818
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Monticello
May 17. 18.
I was so unfortunate as not to recieve from mr Holly’s own hand your favor of Jan. 28. being then at my other home. he dined only with my family, & left them with an impression which has filled me with regret that I did not partake of the pleasure his visit gave them. I am glad he is gone to Kentucky. rational Christianity will thrive more rapidly there than here. they are freer from prejudices than we are, and bolder in grasping at truth. the time is not distant, tho’ neither you nor I shall see it, when we shall be but a secondary people to them. our greediness for wealth, & fantastical expense has degraded and will degrade the minds of our maritime citizens. these are the peculiar vices of commerce.I had been long without hearing from you, but I had heard of you thro’ a letter from Dr. Waterhouse. he wrote to reclaim against an expression of mr Wirt’s, as to the commencement of motion in the revolutionary ball. the lawyers say that words are always to be expounded secundum subjectam materiem, which in mr Wirt’s case was Virginia. it would moreover be as difficult to say at what moment the revolution began, & what incident set it in motion as to fix the moment that the embryo becomes an animal, or the act which gives him a beginning. But the most agreeable part of his letter was that which informed me of your health, your activity, & strength of memory; & the most wonderful that which assured me that you retained your industry & promptness in epistolary correspondence. here you have entire advantage over me. my repugnance to the writing table becomes daily & hourly more deadly & insurmountable. in place of this has come on a canine appetite for reading. and I indulge it. because I see in it a relief against the taedium senectutis; a lamp to lighten my path thro’ the dreary wilderness of time before me, whose bourne I see not. losing daily all interest in the things around us, something else is necessary to fill the void. with me it is reading, which occupies the mind without the labor of producing ideas from my own stock.I enter into all your doubts as to the event of the revolution of S. America. they will succeed against Spain. but the dangerous enemy is within their own breasts. ignorance and superstition will chain their minds & bodies under religious & military despotism. I do believe it would be better for them to obtain freedom by degrees only; because that would by degrees bring on light & information, & qualify them to take charge of themselves understandingly; with more certainty if in the mean time if under so much controul only as may keep them at peace with one another. surely it is our duty to wish them independance and self-government, because they wish it themselves, and they have the right, and we none, to chuse for themselves: and I wish moreover that our ideas may be erroneous, & theirs prove well founded. But these are speculations, my friend, which we may as well deliver over to those who are to see their developement. we shall only be lookers on, from the clouds above, as now we look down on the labors, the hurry, & bustle of the ants & the bees. perhaps in that super-mundane region we may be amused with seeing the fallacy of our own guesses, & even the nothingness of those labors which have filled and agitated our own time here. en attendant, with sincere affections to mrs Adams & yourself, I salute you both cordially.Th: JeffersonP. S. there is now here a mr Coffee, a sculptor & Englishman, who has just taken my bust, and is going on to take those of Madison & Monroe. he resides at New York and promises me he will ask permission to take yours & send me one. I hope you will permit him. he is a fine artist. he takes them about half the size of life in plaister
			